Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 4, 12, cancellation of claims 5-6 and 15-20, and submission of new claims 21-26 in “Claims - 08/09/2021” have been acknowledged. 
This office action considers claims 1-4, 7-14, 21-26 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 08/09/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 4, and 12 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Rejection under 35 USC 112(b) withdrawn
	Claims 4 and 12 were rejected under 35 USC 112(b). Applicant’s amendments to claims 4 and 12 overcome this rejection, therefore, this rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo et al., of record (US 20200286889 A1 – hereinafter Salcedo) in view of Zhou, of record (US 20190006351 A1 – hereinafter Zhou).
Regarding Claim 1, Salcedo teaches a semiconductor device (see the entire document; Fig. 7A along with Fig. 7B; specifically, [0174], and as cited below), comprising:

    PNG
    media_image1.png
    227
    505
    media_image1.png
    Greyscale

Salcedo – Fig. 7A
a semiconductor substrate (401; Fig. 7A; [0174]);
an anode region (right side of Fig. 7A) comprising a plurality of first fins (fins 403) formed in said semiconductor substrate, wherein an upper surface of the semiconductor substrate is exposed within said anode region (401 is exposed where 403, 405 not present) and wherein the plurality of first fins have a first vertical height (vertical height of 403);
a cathode region (left side of Fig. 7A) comprising a plurality of second fins (fins 402) formed in said semiconductor substrate, wherein the plurality of second fins have a second vertical height (height of 403); and
a conductive structure (407) that contacts and engages at least an upper surface of the plurality of first fins in the anode region (As shown in Fig. 7A – 407 is in contact with the upper surface of 403 in the anode region) and at least a portion of the upper surface of the semiconductor substrate within the anode region (407 also contacts upper surface of substrate 401 – Fig. 7A).
Even though Fig. 7A of Selcedo shows heights of fins 403 and 402, Selcedo is silent about their relative heights.
In an analogous art, Zhou teaches height of fins 252, 253 greater than height of 251 (Zhou Fig. 5; [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the cathode fins 252, 253 having a greater vertical height than the anode fins 251 of Zhou into the Selcedo structure.
The ordinary artisan would have been motivated to integrate teachings of Zhou into Selcedo structure in the manner set forth above for, at least, this integration will prevent damage to the second doped layer during subsequent planarization of the dielectric layer (Zhou – [0046]).

Regarding Claim 3, the combination of Salcedo and Zhou teaches the Schottky diode of claim 1, wherein each of the plurality of first fins comprises sidewall surfaces (Salcedo Fig. 7A – shows 403 comprising sidewall surfaces) and wherein the conductive structure (407) contacts and engages at least a portion of the sidewall surfaces of the plurality of first fins (407 entirely envelops 403. Therefore, the side surfaces of 403 contact and engage with 407).
Regarding Claim 4, the combination of Salcedo, Zhou teaches the Schottky diode of claim 1, wherein each of the plurality of first fins comprises sidewall surfaces Salcedo Fig. 7A – shows 403 comprising sidewall surfaces) and wherein the conductive structure contacts and engages the entirety of the sidewall surfaces of the plurality of first fins (Salcedo Fig. 7A shown 407 entirely envelops 403. Therefore, the side surfaces of 403 contact and engage entirely with 407).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salcedo) in view of Zhou and in further view of Punchihewa et al., of record (US 9793262 B1 – hereinafter Punchihewa).
Regarding Claim 2, the combination of Salcedo and Zhou teaches claim 1 from which claim 2 depends. Salcedo also teaches each of the plurality of first fins has a first upper surface and each of the plurality of second fins has a second upper surface (Salcedo Fig. 7A shows fins 403 and 402 having upper surfaces).
But, the combination does not expressly disclose wherein a lateral width of the first upper surface is greater than a lateral width of the second upper surface.
Punchihewa teaches “A method includes forming a first plurality of fins having a first width in a first region of a semiconductor substrate. A second plurality of fins having a second width greater than the first width is formed in a second region of a semiconductor substrate. A doped region is formed in a surface portion of the second plurality of fins to define an anode region of a diode. A junction is defined between the doped region and a cathode region of the second plurality of fins. A first contact interfacing with the anode region is formed” (Punchihewa C1 L56-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the anode fins having width greater than the cathode fins as taught by Punchihewa into the combination of Salcedo and Zhou structure.
The ordinary artisan would have been motivated to integrate teachings of Punchihewa into the combination of Salcedo and Zhou structure in the manner set forth above for, at least, this integration allows the implantation process to reach the lower portions of the wide fins, thereby reduces the likelihood that the portions of the doped surface to merge, thereby reducing the junction area (Punchihewa C4 L16-24).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salcedo) in view of Zhou and in further view of Li (US 20170186654 A1 – hereinafter Li).
Regarding Claim 9, the combination of Salcedo and Zhou teaches claim 1 from which claim 9 depends.
But, the combination does not expressly disclose wherein the number of first fins and the number of second fins is different.
Li (since Li teaches Schootky diodes – see [0123], [0139-0142]) teaches number of fin structures formed in region 210 may be greater than one and the number of fin structures in region 220 may be greater than one (Li Fig. 16 – [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of fin structures with different numbers in different regions (that is one skilled in the art may choose two fins in region 210 and three fins in region 220) as taught by Li into the combination of Salcedo and Zhou.
The ordinary artisan would have been motivated to integrate teachings of Li into the combination of Salcedo and Zhou structure in the manner set forth above for, at least, this integration will provide having different number of fins in different region to for the benefit of having fins in different regions with different current densities for different applications.
Allowable Subject Matter
       Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Reason for allowance was given in the last office action mailed on 06/08/2021.
	Claims 10-14 are allowable over prior art.
	Reason for allowance was given in the last office action mailed on 06/08/2021.
	Claims 21-26 are allowable over prior art.
Claims 22-26 are also allowed since they depend directly or indirectly from claim 21.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898